The conviction is for aggravated assault. Punishment is assessed at confinement in the county jail for a period of six months and a fine of $100.00. *Page 199 
Appellant's only contention is that the court erred in declining to sustain his motion to quash the complaint and information on the ground that the same is insufficient to charge the offense for which he was convicted.
The third count of the information reads in substance as follows: "That on or about the 21st day of January, A.D. 1938, in the County of Travis and State of Texas, one Fermin Castillo did then and there unlawfully in and upon Ignacio Cruz make an aggravated assault by then and there striking and cutting Ignacio Cruz with a sharp instrument, the name thereof being unknown to your affiant, and then and there inflicting upon the said Ignacio Cruz, serious bodily injuries * * *."
We are of the opinion that the complaint and information based thereon are sufficient to charge the offense. See Sec. 1581, Branch's Ann. P. C., 931. The State was not required to plead its' evidence. A statement of facts constituting the offense is sufficient.
No error appearing in the record, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.